In the
                      Court of Appeals
              Second Appellate District of Texas
                       at Fort Worth
                    ___________________________
                         No. 02-18-00126-CV
                    ___________________________

   JAN MOGGED, JAMES RICHARD FLETCHER, AND MICHAEL ALAN
               TAYLOR, Appellants and Appellees

                                   V.

BOBBY WAYNE LINDAMOOD JR. AND JR’S DEMOLITION & EXCAVATION,
                INC., Appellees and Appellants



                 On Appeal from the 348th District Court
                         Tarrant County, Texas
                     Trial Court No. 348-278342-15


   Concurring and Dissenting Memorandum Opinion by Chief Justice Quinn
CONCURRING AND DISSENTING MEMORANDUM OPINION ON EN
               BANC RECONSIDERATION

      I respectfully dissent from the majority en banc opinion to the extent that the

majority dismisses the defamation claim asserted by Bobby Wayne Lindamood Jr.

against Michael Alan Taylor for the reasons expressed in the original panel opinion I

authored. I also dissent from the majority opinion to the extent that it 1) reverses and

remands to the trial court the issue of an award of attorney’s fees against Lindamood

and JR’s Demolition & Excavation, Inc. in favor of Taylor and 2) affirms the award of

sanctions against Lindamood and JR’s Demolition in favor of Taylor. I concur in the

majority’s disposition of the remaining issues.




                                                      /s/ Brian Quinn
                                                      Brian Quinn
                                                      Chief Justice

Delivered: December 3, 2020




                                           2